—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*847Initially we note that, as petitioner failed to raise at the administrative hearing his contention that the misbehavior report failed to comply with the applicable regulations, it is unpreserved for judicial review. The contention in any event lacks merit. Not only was the regulation that he cites repealed prior to the incident, but the information contained in the misbehavior report is sufficiently specific and detailed so as to comply with current regulations. This same information, which was based on the first-hand observation of a correction officer who testified as to petitioner’s involvement in the incident, also satisfies the requirements of substantial evidence. Any remaining contentions raised by petitioner are either unpreserved for our review or without merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.